Citation Nr: 0202130	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  94-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for Post-Traumatic 
Stress Disorder (PTSD), currently rated as 10 percent 
disabling from January 7, 1993, and as 50 percent 
disabling from February 16, 1999.

2. Entitlement to a higher initial rating for radial lesion 
of the left distal tibia, currently rated as 
noncompensable from June 17, 1992.

3. Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

4. Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of this appeal, 
the veteran has been afforded two personal hearings before 
two different members of the Board; thus, the Board has 
determined that a decision by a panel of Board Members, to 
include the two board members who conducted the hearings, is 
appropriate in this case.  The veteran was advised of this 
procedure during the hearing conducted in April 2001.  
Furthermore, this case was remanded by the Board twice 
before.  Once in March 1998 for further development of the 
current issues on appeal, and again in December 2000 in order 
to schedule another hearing before a member of the Board at 
the RO. 

The Board notes that the veteran has claimed entitlement to 
service connection for loss of use of the left foot under 
three separate theories:  (1) as part of his service-
connected left leg disability, thus, entitling him to a 
higher disability rating based on loss of use of the left 
foot; (2) along with bladder and bowel dysfunction as 
secondary to an allegedly service-connected conversion 
reaction (the record shows that service connection is in 
effect for PTSD); and (3) along with bladder and bowel 
dysfunction as the result of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1151.

With regard to entitlement to service connection for loss of 
use of the left foot as a part of his service-connected left 
leg disability, the Board will address this issue in the 
decision below in its discussion of the veteran's claim for a 
higher initial rating for the radial lesion of the left 
distal tibia.

With regard to the § 1151 claim, the Board notes that during 
the course of the first Board hearing conducted in January 
1998, the veteran withdrew from consideration the issue of 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for loss of use of his left foot and bowel 
and bladder dysfunction as the result of medical treatment 
provided by the VA in 1992 and 1993.  The withdrawal of this 
issue was duly noted by the Board in its March 1998 remand of 
the remaining (and current) issues on appeal.  During the 
veteran's most recent hearing before a Member of the Board, 
conducted in April 2001, the veteran expressed a desire to 
reinstate his appeal of the previously withdrawn issue.  
However, this is not authorized by VA regulations as the time 
limit for submitting and perfecting an appeal of this issue 
has now passed.  Specifically, the Board notes that the RO 
denied the veteran's claim for § 1151 benefits in a June 1995 
rating decision.  The veteran subsequently submitted a 
written notice of disagreement in August 1995, the RO issued 
a statement of the case (SOC) in December 1996, and the 
veteran perfected his appeal within the prescribed time 
period by filing a substantive appeal (VA Form 9) in February 
1997.  As noted above, the veteran then withdrew his appeal.  
Therefore, the June 1995 decision became final.  Once a 
decision becomes final, a claimant must submit new and 
material evidence in order to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 2001); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2001); see also Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991)  In light of the testimony 
presented at the April 2001 personal hearing, it appears that 
it may be the veteran's intent to attempt to reopen the 
claim; thus, this issue is referred to the RO for 
clarification of the veteran's intent and appropriate action.  
See Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

With regard to the issue of entitlement to service connection 
for loss of use of the left lower extremity and a bladder and 
bowel dysfunction as secondary to an allegedly service-
connected conversion reaction, the Board notes that this 
issue was previously referred to the RO for appropriate 
action in the Board's March 1998 Remand.  Subsequently, in a 
May 2000 rating decision, the RO denied the issue of 
entitlement to service connection for loss of use of the left 
lower extremity and bladder and bowel dysfunction as 
secondary to a conversion reaction.  The veteran, through his 
service representative submitted a VA Form 646 to the RO in 
July 2000.  The Board finds that this document should be read 
liberally and interpreted to be a written notice of 
disagreement (NOD) with respect to the issue of service 
connection due to a conversion reaction.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.201 (2001); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only 
consist of a writing which expresses disagreement with an RO 
decision).  Where a claimant files a NOD and the RO has not 
issued a SOC, the issue must be remanded to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, the issue of service connection for loss of 
use of the left foot and bowel and bladder dysfunction due to 
conversion reaction will be remanded to the RO for proper 
action, including issuance of a SOC, prior to further review.

In addition, it is noted that the RO in its May 2000 rating 
action, denied service connection for loss of use of the left 
foot and bladder and bowel dysfunction as secondary to a 
conversion reaction on the basis that the veteran had failed 
to submit a well grounded claim.  In light of the recent 
change in the law which eliminated the legal requirement of 
submitting a well-grounded claim, the RO should also 
readdress this matter.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
codified at  38 U.S.C.A. §5103A (West Supp. 2001).

In light of the two remanded issues concerning the claimed 
loss of use of the left lower extremity, the Board will defer 
consideration of the issue of entitlement to a certificate of 
eligibility for special housing assistance pending the 
resolution of these issues.

The Board finds that, based on the separate legal theories 
advanced by the veteran and the separate distinct evidentiary 
requirements to sustain each claim, the separate theories of 
entitlement to disability compensation for the veteran's 
claimed loss of use under the provisions of § 1151 and as 
secondary to a conversion reaction are not inextricably 
intertwined with the issue of rating the radial lesion of the 
left distal tibia, to include loss of use of the left foot, 
pending before the Board.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Thus, the Board will proceed with the 
rating issue currently before it.  

It is noted that the veteran's claims in regard to the 
appropriate ratings for his service-connected PTSD and left 
leg disability are based on disagreement with the initial 
ratings assigned following a grant of service connection; 
thus, the whole period is for consideration and separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the veteran has also claimed entitlement to a higher rating 
for his left leg disability based on an alleged loss of use 
of the left foot due to his service-connected disability.  
Furthermore, during the pendency of his appeal, the veteran's 
disability rating for the service-connected PTSD was 
increased from 10 to 50 percent disabling in a May 2000 
rating decision, effective from February 16, 1999.  This 
claim remains on appeal as the disability evaluation assigned 
is less than the maximum available benefits under VA laws and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
light of these events, the classification of these two issues 
reflects the nature of the veteran's current appeal.  

The Board will now adjudicate these two claims, as well as 
the veteran's claim of entitlement to special home adaptation 
in the body of this decision.  The remaining issues, as 
explained briefly above, will be addressed in the Remand 
portion of this decision. 



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the veteran's claims for higher 
initial ratings for the service-connected PTSD and left leg 
disability.

2.  The rating criteria in effect for evaluating PTSD prior 
to November 7, 1996, is more favorable to the veteran's claim 
than the rating criteria in effect on and after November 7, 
1996.

3.  The veteran's service-connected PTSD from January 7, 1993 
to the present, has been manifest by sleep disturbance, 
intrusive thoughts of Vietnam, anger, irritability, 
difficulty getting along with others, problems with 
concentration, and feelings of anxiety; clinical findings 
show slightly depressed mood, good memory, intact 
concentration and attention span, with no evidence of 
psychosis or a thought disorder and a GAF of 53 reported to 
represent moderate symptoms.  

4.  The veteran's PTSD results in no more than considerable 
social and industrial impairment.

5.  The veteran's service-connected radial lesion of the left 
distal tibia for the period from June 17, 1992 is productive 
of no more than moderate impairment with some pain and 
limitation of use.

6.  The veteran does not have loss of use of his left foot 
due to the service-connected radial lesion of the left distal 
tibia.

7.  Service connection is not in effect for permanent and 
total disability due to blindness in both eyes or anatomical 
loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  An initial evaluation of 50 percent, but not higher, for 
the veteran's PTSD is warranted from January 7, 1993.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.126-4.130, Diagnostic Code 9411 (2001); 38 C.F.R. §§ 
4.125-4.132, Diagnostic Code 9411 (1996).

2.  An initial evaluation of 20 percent, but not higher, for 
radial lesion of the left distal tibia is warranted from June 
17, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2001).

3.  Financial assistance in acquiring special home 
adaptations are not warranted because the veteran's claim 
lacks entitlement under the law.  38 U.S.C.A. § 2101 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his left leg 
disability and PTSD since he filed his claims in June 1992 
and January 1993, respectively, warrants higher evaluations 
than the currently assigned noncompensable rating for the 
left leg and 10 percent rating from January 7, 1993 and 50 
percent from February 16, 1999, for PTSD.  He further 
contends that his current inability to walk is due at least 
in part of his service-connected left leg disability rather 
than as a result of injuries suffered in a motor vehicle 
accident on August 5, 1992.  He also contends that he is 
entitled to a certificate for eligibility for financial 
assistance in acquiring special home adaptations because of 
his physical disabilities.

I.  Preliminary Procedural Issue

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for benefits under laws administered 
by VA.  VCAA is applicable to all claims filed on or after 
the date of enactment or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to 
the present appeal), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, generally where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  
It does not, however, require that VA provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

As explained in the Introduction above, the issues to be 
addressed by the Board in this decision are entitlement to a 
higher initial disability rating for PTSD and a higher 
initial disability rating for the veteran's service-connected 
left leg disorder, as well as entitlement to a certificate of 
eligibility for financial assistance in acquiring special 
home adaptations.  With regard to these three claims, the 
Board finds that the duties to notify and to assist have been 
met.  

The veteran was provided with notice of the evidentiary 
requirements and the law and regulations relative to the 
criteria for establishment of entitlement to higher ratings 
for his service-connected disabilities in the initial 
granting decisions of the RO in June 1993 (PTSD) and November 
1996 (left leg), subsequent rating decisions, as well as the 
statement of the case (SOC) issued in February 1995 (PTSD) 
and March 1997 (left leg), and supplemental statements of the 
case (SSOC's) dated in August 1997 (PTSD), and May 2000 (PTSD 
and left leg).  The veteran was provided with notice of the 
evidentiary requirements and laws and regulations relative to 
the criteria for establishment of eligibility for financial 
assistance in acquiring special home adaptations in the June 
1993 RO decision, as well as the February 1994 SOC, and 
SSOC's issued in August 1997 and May 2000.  The veteran was 
given additional opportunity to submit or identify any other 
relevant records during the personal hearings conducted at 
the RO in May 1997, and before the Board in January 1998 and 
April 2001.  The veteran was also advised of the evidentiary 
requirements to support his claims in the Board's remand of 
March 1998.  

The veteran's service medical records have been associated 
with the claims folder as well as post-service private and VA 
inpatient and outpatient treatment records, and VA 
examination reports related to both these claimed 
disabilities.  Following the Board's March 1998 Remand, the 
VA hospital summary reports and police report related to the 
veteran's 1992 motor vehicle accident were obtained.  The RO 
also attempted to obtain the 1992 records from Morton Plant 
Hospital; however, these were not available.  The private 
medical facility did provide more recent medical records.  
Although the RO was not able to obtain all the veteran's 
treatment records for the period following the veteran's 
motor vehicle accident in 1992, the Board finds that the RO 
made sufficient efforts to obtain these records.  It appears 
from the RO's recorded efforts and responses received from 
the private medical facilities, that all available pertinent 
records have been obtained.  In addition, private medical 
records identified by the veteran were received from Dr. 
Silver, Dr. Berry, and Dr. Chan as well as the Clearwater 
Community Hospital.  Thus, the Board finds that that there 
are sufficient medical records to provide the veteran for an 
equitable review of his claims.  

With regard to the claim for a higher rating for PTSD, the RO 
by letter dated in April 1998, requested that the veteran 
provide information as to additional private medical records 
related to treatment for his service-connected PTSD.  The 
veteran identified treatment by Dr. C. Berry, a fee-basis 
private psychiatrist.  In response to the RO's request for 
records, Dr. Berry provided a written statement in July 1998, 
which indicated he had provided treatment since June 1994 for 
signs and symptoms of PTSD.  At the April 2001 personal 
hearing, the veteran advised that his fee-basis psychiatrist 
was no longer Dr. Berry, rather he was currently being 
treated by Dr. Hawk.  The veteran further stated that he had 
been advised by his attorney, who was representing him in a 
separate legal matter, that he should not submit copies of 
the actual clinical records from his psychiatric treatment.  
The Board notes again that the veteran has been advised on 
several occasions of the necessity of providing medical 
evidence to substantiate his claim.  In light of the 
information provided to the veteran and his indicated intent 
not to submit his actual psychiatric treatment records from 
Dr. Berry and Dr. Hawk, it appears that these records are not 
claimed to relevant.  The Board finds that there is no 
indication of record that there is any additional available 
evidence which has not been obtained by the RO which would 
aid the veteran's claim.  The Board, therefore, finds that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  

With regard to an additional examination, the Board finds 
that the evidence of record and the VA psychiatric 
examination conducted in February 1999 is adequate for a fair 
and equitable determination of the veteran's psychiatric 
condition for the period of this claim.  Review of the report 
of that examination reveals that the examiner did review the 
veteran's medical history, and performed a thorough 
examination; there is also a full description of the 
veteran's symptomatology, current diagnosis, and the degree 
of impairment caused by his service-connected PTSD.  
Furthermore, there is no indication in the record, that the 
veteran's symptomatology has increased in severity since 
February 16, 1999, the date of his most recent VA 
examination.  Rather the veteran's contentions have centered 
on his belief that his symptoms since January 7, 1993 (date 
of claim) have warranted a higher rating than the currently 
assigned 50 percent evaluation.  

The Board also finds that the evidence of record and the VA 
neurological and orthopedic examinations conducted in 
February 1999, with the subsequent March 1999 addendum, is 
adequate for a fair and equitable evaluation of the veteran's 
service-connected left leg disability for the period of this 
claim.  Review of the report of that examination and addendum 
reveals that the examiner did review the veteran's medical 
history, and performed a thorough examination; there is also 
a full description of the veteran's symptomatology, current 
diagnosis, and the degree of impairment caused by his 
service-connected residuals of fracture of the left tibial 
area.  It is noted that in the addendum the examiner 
addressed the increased symptomatology present during periods 
of flare-ups as well as whether the veteran had loss of use 
of the lower left extremity as a result of his service-
connected disability.  Again, the Board notes that there is 
no indication in the record, that the veteran's 
symptomatology has increased in severity since February 1999, 
the date of his most recent VA examination.  Rather the 
veteran's contentions have centered on his belief that his 
symptoms since June17, 1992 (date of claim) have warranted a 
higher rating than the currently assigned noncompensable 
evaluation.  

Thus, the Board concludes that the VA has fulfilled its 
duties to notify and assist under the VCAA, and the Board 
will now review the veteran's claims on the merits.

II.  Higher Initial Rating for PTSD

Factual summary

Service connection for PTSD was granted by the RO in June 
1993, effective from January 7, 1993, the date of his claim.  
The evidence of record indicates that the veteran's period of 
active service, from November 1966 to November 1968, included 
combat in the Republic of Vietnam.  Evidence of record 
indicates that he experienced few psychiatric problems until 
after service when he was involved in a motor vehicle 
accident (MVA) in August 1992.  This incident has been 
identified by a mental health professional as the "trigger" 
that initiated his memories of Vietnam and he has continued 
to experience symptoms of PTSD since that incident.  The 
veteran presented at a VA medical center (VAMC) in September 
1992 for treatment of various complaints which he believed 
stemmed from the August 1992 MVA.  He was admitted from 
September to October 1992.  Although he was not diagnosed 
with PTSD during that admission, at discharge it was noted 
that he had a psychiatric consult and was prescribed Prozac.  
He was again admitted to a VAMC in October 1992; during this 
second admission, it was noted that he was complaining of 
difficulty with speech and a change in personality.  Again, 
he was not actually diagnosed with PTSD.

The veteran was again admitted to a VAMC in March 1993; and 
during that admission he was afforded a VA psychiatric 
evaluation.  The report of that evaluation noted that the 
veteran was experiencing dreams (although he could not 
remember them), sleep disturbance, hypervigilance, and 
impulsive temper.  The veteran's concentration and memory 
were adequate.  The diagnosis was PTSD, mild.

Later in March 1993, the veteran was afforded a VA 
psychiatric examination for compensation purposes.  The 
examiner noted that the veteran was quite confrontational 
during the interview and would not answer questions.  The 
veteran described himself as argumentative and that he felt 
that people did not listen to him.  He re-experienced the MVA 
of August 1992 and events from Vietnam daily.  He was having 
trouble getting back into the former pattern of his life.  He 
experienced a lot of anger and irritability.  Objectively, 
the examiner found the veteran to be fully oriented, with 
memory intact and able to do simple mathematical tasks.  He 
did not appear to be particularly depressed.  The diagnosis 
was PTSD, moderately severe, which did interfere with his 
social functioning.

The veteran testified at a personal hearing conducted at the 
RO in May 1997, that his PTSD symptoms included difficulty 
with sleep, memory, and concentration.  He was taking 
prescribed medications and seeing Dr. C. Berry, M.D., once a 
month.  

A July 1997 statement from Dr. Berry indicated that he had 
been treating the veteran since June 1994.  He had seen 
improvement in the veteran's symptomatology but he currently 
still had difficulty with some traumatic events and, at 
times, still had symptoms.  The veteran had difficulty 
focusing and concentrating on the job.  Dr. Berry further 
indicated that his role was to stabilize the veteran's 
condition with medication.

In an August 1997 statement, the veteran indicated that he 
had constant anxiety.  He experienced panic attacks if he did 
not take his medications and some days he only interacted 
with his immediate family.

A July 1998 letter from Dr. Berry indicated that he continued 
to treat the veteran for signs and symptoms of PTSD.

The veteran testified at a personal hearing before a member 
of the Board in January 1998, that he saw a psychologist as 
needed for counseling.  He continued to visit his 
psychiatrist once a month.  He was not employed but did 
participate in community organizations, especially those 
involving accommodations for people with disabilities.  He 
reiterated that his PTSD symptoms began in 1992, following 
the MVA, and he currently was experiencing nightmares, anger, 
irritability, and difficulty with sleeping and concentration.

Following the Board's March 1998 Remand, the veteran was 
afforded a VA PTSD examination in February 1999.  Reported 
symptoms included nightmares, flashbacks, anger, and temper 
outbursts.  The veteran's mood was noted to be slightly 
depressed but there was no evidence of any thought disorder.  
The veteran was fully oriented, and neatly groomed.  He was 
unemployed but worked 15-20 hours a week as a volunteer 
teaching computer skills to children and senior citizens at a 
local church.  The diagnosis on Axis I was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 53 and indicated this represented moderate symptoms.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a GAF score of 51-60 
indicates moderate symptoms of a psychiatric disorder (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).

As noted previously in this decision, in a May 2000 rating 
decision, the RO increased the veteran's evaluation for the 
service-connected PTSD from 10 to 50 percent, effective from 
February 16, 1999, the date of the VA examination.

Thereafter, the veteran testified in April 2001 at a personal 
hearing before a member of the Board.  He was still receiving 
treatment from a fee basis psychiatrist; however, he was 
currently receiving treatment from Dr. Hawk rather than Dr. 
Berry.  Although he had submitted a statement from Dr. Berry 
(see above) the veteran stated that he did not wish to submit 
the clinical records from his private psychiatric treatment.  
This decision was based on the advice of his private attorney 
in a pending civil action.  As to his current symptomatology, 
the veteran testified that he continued to have trouble 
sleeping without medication.  He also had trouble 
concentrating and completing tasks.  He had no friends.  He 
was working to maintain his marriage and the relationship 
with his family.  

Legal analysis

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  In considering the severity 
of a disability it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2001).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
this claim is based on the assignment of an initial rating 
for disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.  Thus, in 
this case the Board must consider the appropriate rating from 
the date of claim, January 7, 1993, to the present, to 
include staged ratings.

The RO granted service connection and originally assigned a 
10 percent evaluation for PTSD as of the date of receipt of 
the veteran's claim, i.e., January 7, 1993.  See 38 C.F.R. § 
3.400 (2000).  Subsequent to this decision, the RO granted a 
50 percent disability rating, effective as of February 16, 
1999, the date of a VA psychiatric examination.  

The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code  (DC) 9411 (1996) with 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).  The RO has 
determined that the veteran is entitled to a 10 percent 
rating for the PTSD from January 7, 1993, and a 50 percent 
rating from February 16, 1999, the date of VA examination.  
In reaching this determination, the RO considered the rating 
criteria contained in both the prior and revised versions of 
38 C.F.R. § 4.132, DC 9411.  

The Court has held that if the applicable law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, in a recent precedent opinion, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then-existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

In the instant case, the Board has determined that the rating 
criteria in effect prior to November 7, 1996, are more 
favorable for the veteran's claim.  Whereas the current 
criteria require specific identified symptoms for each 
enumerated disability rating, the prior rating criteria did 
not require specific symptomatology in order to qualify for 
each rating.  Rather, the focus of the former rating criteria 
was on the overall degree of industrial and social impairment 
caused by the service-connected psychiatric disability.  
Thus, the Board believes that the former criteria are more 
favorable in this particular case.  However, both sets of 
rating criteria will be set forth below for informative 
purposes. 

Prior to November 7, 1996, DC 9411 provided that a 10 percent 
evaluation was warranted for impairment less than criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the veteran's ability 
to establish and maintain effective or favorable 
relationships with people be severely impaired and his 
psychoneurotic symptoms be of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in the veteran's virtual 
isolation in the community, or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior, or that the individual was demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree," and that that term represented a 
degree of social and industrial inadaptability that was "more 
than moderate but less than rather large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

The revised regulations provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent danger in hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

Although the RO found a change in the veteran's 
symptomatology after the February 16, 1999 VA examination, 
the Board finds that the veteran's reported symptoms have 
remained basically the same since the first reported VA 
psychiatric evaluation in March 1993.  These include 
continued nightmares and other sleep disturbance requiring 
medication, anger and uncontrolled temper, irritability, 
intrusive thoughts, anxiety, and panic attacks without 
medication.  The Board further finds that the veteran's 
symptoms since January 1993 (date of claim) are more 
analogous to the criteria for a 50 percent rating than the 
criteria required for the lower 30 percent or higher 70 
percent rating under the former Diagnostic Code 9411 (1996).  
Specifically, the Board finds that his symptoms have resulted 
in no more than considerable impairment in both his social 
and industrial impairment.  However, the Board does not find 
evidence of such symptomatology to support a finding of 
severe impairment.  Specifically, the Board notes that the 
veteran has been able to maintain his marriage and some 
relationship with his immediate family.  He is also able to 
participate as a volunteer in the community, spending 
approximately 20 hours per week teaching computer skills - a 
rather high-level functional task.  In addition, following 
the February 1999 VA examination, the examiner assigned a GAF 
score of 53 and indicated that it represented moderate 
symptoms.  Thus, the Board finds that a 50 percent rating, 
but no higher, is warranted from January 7, 1993.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

While granting a higher initial 50 percent rating for the 
full period of his claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 50 percent; and therefore the 
doctrine of reasonable doubt is not for application.  Thus, 
the Board concludes that the evidence warrants assignment of 
an initial evaluation of 50 percent, but no higher, for PTSD 
from January 7, 1993.  


III.  Higher rating for service-connected left leg disability

Factual summary

As noted in the Introduction, the veteran served on active 
duty from November 1966 to November 1968.  During that time 
period, his service medical records indicate that he 
sustained an injury in April 1967 when a footlocker fell on 
his left ankle.  X-rays revealed a small incomplete fracture 
of the tip of the fibula which was treated with a short cast 
for three weeks.  X-rays thereafter indicated an increased 
density in the bone of the left tibia; however, the veteran's 
complaints were felt to have a strong functional overlay.  A 
physical therapy consultation note, dated in June 1967 
indicated that the left ankle had dorsiflexion of 0 degrees, 
plantar flexion of 35 degrees, normal inversion and eversion 
of 5 degrees.  

Post-service VA records dated prior to July 1992, indicated 
one notation in April 1991 for treatment for a left ankle 
injury with no evidence of fracture.  

The veteran submitted a claim in June 1992 for service 
connection for a left ankle fracture.  

In December 1992, the veteran submitted a statement in which 
he indicated that he had been involved in a motor vehicle 
accident (MVA) in August 1992.  He had reinjured his service-
connected right hand and right shoulder (loss of use of right 
hand due to postoperative thoracic outlet syndrome, rated as 
70 percent disabling since August 1979).  He also claimed to 
have injured his left leg and lost the use of his lower back, 
neck and shoulders.  Due to these additional injuries he 
could no longer move without a motorized wheelchair.

Subsequently, the RO obtained copies of the veteran's VA 
outpatient treatment records subsequent to the August 1992 
MVA as well as hospital summary reports for periods of 
hospitalization in October 1992 and November 1992.  The 
outpatient treatment records indicated that the veteran was 
treated as a "walk-in" on August 11, 1992.  He was noted to 
complain of headaches and increased pain in the right upper 
extremity since the MVA.  There was no reference to his left 
lower extremity.  A neurosurgery note, dated in mid-September 
1992 noted that the veteran was complaining of left leg 
weakness; it was recommended that he have a psychiatric 
consultation.

The October 1992 VA hospital summary report indicated that 
since the MVA in August 1992, the veteran had experienced 
increasing neck pain and had developed lower extremity 
weakness with great difficulty with ambulation.  He was 
admitted to the Neurology Service from September 1992 to 
October 1992 for further evaluation.  Diagnostic workup was 
consistent with herniated disc of the cervical spine.  A 
motorized wheelchair was ordered.  The veteran was readmitted 
from October to November 1992, to the Rehabilitation Medicine 
Service.  He continued to complain of increased pain in his 
right shoulder and neck as well as weakness in his left leg 
as well as some difficulty with speech and possibly a change 
in personality.  During that admission, he was treated for 
his chronic pain syndrome and "mild weakness of his left 
lower extremity".  In conclusion it was noted that the 
veteran "had essentially the same complaints from his 
previous admission, speech defect, personality change, left 
leg weakness, all of which relates to an automobile accident 
[sic] in August of 1992."  The reporting physician also 
noted that there was a "strong emotional overlay associated 
with his condition.

Report of VA neurological examination conducted in March 1993 
noted that the vetera complained of chronic low back pain for 
8 years prior to the MVA in August 1992 which was much worse 
since then with new radiation of pain down the left leg to 
the foot.  Also, he complained that since the MVA the left 
leg seemed weaker and when he tried to walk on it, it buckled 
due to severe pain.  The examiner commented that the 
veteran's reflex sympathetic dystrophy (RSD) of the right 
upper extremity might have spread to the left lower extremity 
after the trauma of the August 1992 MVA.  

A private medical report from Dr. J. Gostigian, dated in May 
1993, indicated that the veteran reported a (incorrect) 
history of an explosion injury in Vietnam which involved 
shrapnel near the lower spine.  He had had problems in his 
lower back and legs due to that incident.  The veteran also 
reported a "severe" MVA in August 1992 and that he could 
not walk since then due to spasms.  He also reported an 
additional MVA in August 1993 when he was a passenger in a 
public transportation van as well as additional injury in 
December 1993 when he fell off of a wheelchair ramp.  The 
physician's opinion was that a "combination of all of these 
other injuries seemed to flare up his old war related 
injuries to the point where he is not able to walk anymore."

A VA medical evaluation report dated in October 1993 
indicated that the veteran had been informed there was 
nothing medically wrong with his lower left extremity.

A VA hospital summary report dated in May 1994, indicated 
that the veteran indicated that since a MVA in August 1992, 
he had been unable to use his left lower extremity and was 
unable to walk.  On physical neurological examination, the 
left lower extremity was normal with giveaway weakness.  
There was no increase in tone.  There was no atrophy.  The 
sensory evaluation had inconsistent results which seemed to 
display a left hemisensory loss which split the midline.  
This was considered functional.  It was also noted that 
although he had no true weakness, he wold not attempt to 
ambulate initially.  Eventually he did ambulate with a very 
bizarre gait; however, he was able to stand an transfer 
without assistance.  The pertinent diagnosis was functional 
lower extremity weakness.

A private medical record from  Dr. Silver, dated in July 
1995, noted that the veteran was wheelchair-bound due to 
injury in Vietnam and subsequent MVA's.

In a November 1996 rating decision, the RO granted service 
connection for radial lesion of the left distal tibia 
(claimed as a fractured left ankle) and assigned a 
noncompensable evaluation, effective from June 17, 1992.  The 
RO determined that the service medical records did show 
treatment of a fracture in service; however, post-service 
medical records indicated that his current left leg 
disability was due to the August 1992 MVA.

The veteran was afforded a VA neurological and orthopedic 
examination of the left leg in February 1999.  Objective 
findings included a slightly weakened left leg (approximately 
5 percent) and in the left ankle there was decreased 
extension by 15 degrees and decreased flexion by 10 degrees.  
The diagnosis was post fracture, left tibial area at the 
ankle with secondary symptoms ever since of some kind of 
motor and sensory problem and coordination.  The examiner did 
not reference any loss of use of the left foot.  In a 
subsequently added addendum the examiner commented that the 
veteran experienced a flare-up of left ankle symptoms every 3 
to 6 months.  During such a flare-up the severity of pain was 
7 to 9 on a scale of 10.  In-between flare-ups, the severity 
of symptoms was 2 to 3 on a scale of 10.

In a March 1999 addendum to the above-cited examination 
report, the examiner further commented that the veteran did 
have some loss of functional use from the service-connected 
left ankle disability.  Furthermore, it was impossible to 
differentiate the exact amount of aggravation attributable to 
the August 1992 MVA.

Legal analysis

As discussed previously in this decision, disability ratings 
are determined by evaluating the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  Staged rating 
must also be considered as this is an appeal of the veteran's 
initially assigned disability evaluation.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also VAOPGCPREC 36-97.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weightbearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45 (2001).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint. 38 
C.F.R. § 4.59 (2001).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

The veteran's left tibia fracture has been assigned a 
noncompensable (0 percent) evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2001).  Under the rating 
schedule, malunion of the tibia and fibula is rated at 10 
percent when it is characterized by slight knee or ankle 
disability.  For an increased rating to 20 percent, there 
must be moderate knee or ankle disability.  An evaluation of 
30 percent is warranted when there is marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

The Board notes that the medical evidence of record, as 
discussed above, indicates that the veteran has only minimal 
impairment which has been attributed to his in-service 
fracture of the left tibia.  The vast majority of his left 
leg complaints began after his August 1992 MVA and have been 
consistently attributed to that event, although a number of 
medical professionals have indicated that the impairment is 
more functional than physical.  In any event, other than the 
veteran's most recent VA examination, there has been no 
medical correlation of his post-service symptoms to his in-
service tibia fracture.  However, given the recent findings 
of that February 1999 examination and the subsequent March 
1999 addendum, the Board finds that the evidence now appears 
to show that the veteran has at least slight impairment due 
to his service-connected disability which would warrant 
assignment of a 10 percent disability rating under the rating 
criteria of Diagnostic Code 5262.  

However, taking into consideration the provisions of 38 
C.F.R. §§ 4.7, 4.10, and 4.40 (2001), as well as the recent 
findings with regard to range of motion, and increased 
symptoms on flareups, the Board finds that the veteran's 
symptomatology is more analogous to moderate impairment for a 
20 percent rating under DC 5262.  While the veteran has now 
alleged that he has loss of use of his left lower extremity 
due to his service-connected disability, the Board notes that 
there is no competent medical evidence to support this 
allegation on an organic basis.  The veteran has been 
repeatedly noted to be able to stand and ambulate somewhat on 
his left lower extremity.  Furthermore, on the recent 
examination, the examiner noted that there was some loss of 
use due to the service-connected disability - not that the 
veteran had completely lost the use of his left foot, as 
claimed.  Indeed, while there was an increase during flareups 
the pain level was described as between 2 to 3 between 
flareups.  Accordingly, the Board finds that the criteria for 
the next higher evaluation have not been met and furthermore, 
that the medical evidence does not show that the veteran has 
loss of use of the left foot due to his service-connected 
disability.  

Higher evaluations for ankle disabilities are provided for 
under alternative Diagnostic Codes.  However, there is no 
evidence of ankylosis, marked limitation of motion, os 
calcis, or astragalus of the left ankle.  See Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274.  Accordingly, the Board 
finds that the veteran is entitled to an initial 20 percent 
evaluation, but no more, for his service-connected left leg 
disability for the period of his claim.

IV.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring special home adaptations

The veteran contends financial assistance in acquiring a 
special home adaptation grant should be awarded to him 
because he is has been receiving a total disability based on 
unemployability for many years, that he has loss of use of 
one upper extremity and one lower extremity, and he requires 
a motorized wheelchair to move about.

Financial assistance in acquiring special home adaptations is 
available to a veteran who is entitled to compensation for 
permanent and total disability which 1) is due to blindness 
in both eyes with 5/200 or less visual acuity or 2) includes 
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulation.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.

The evidence of record reveals that the veteran has been 
granted service connection for loss of use of the right hand 
due to post-operative thoracic outlet syndrome, rated as 70 
percent disabling; PTSD, rated as 50 percent disabling; 
subperiosteal dissention of the first rib, rated as 10 
percent disabling; and radial lesion of the left distal 
tibia, rated as 20 percent disabling.  A total disability 
rating based on individual unemployability due to service-
connected disabilities has been assigned.

Medical evidence of record shows that the veteran is able to 
ambulate without assistive devices for short distances but 
uses a motorized wheelchair.

As noted above, only a permanent and total service-connected 
disability may give rise to a grant of special housing 
adaptations.  Furthermore, under the law, only specific types 
of disability give rise to VA assistance of this nature.  The 
evidence of record does not indicate that the veteran suffers 
from permanent and total disability which 1) is due to 
blindness in both eyes with 5/200 or less visual acuity or 2) 
includes the anatomical loss or loss of use of both hands.  
In the absence of these specified disabilities, financial 
assistance in acquiring special home adaptations is not 
available to the veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
veteran does not meet the criteria for financial assistance 
for a special home adaptation grant; the claim must therefore 
be denied because it lacks entitlement under the law.

Thus, the Board is constrained to conclude that the criteria 
for entitlement to a certificate of eligibility for 
assistance in acquiring special home adaptations have not 
been met.  The law as it stands has been properly applied to 
the veteran's claim and the law dictates that he has no 
entitlement to the benefit sought.  While the Board 
recognizes the veteran's sincere belief in the merits of his 
claim, the Board must apply the law as Congress has created 
it and cannot extend benefits beyond what is authorized.  See 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).



ORDER

An initial 50 percent rating, but no higher, for PTSD from 
January 7, 1993, is granted, subject to the law and 
regulations pertaining to the award of monetary benefits.

An initial 20 percent rating, but no higher, for radial 
lesion of the left distal tibia from June 17, 1992, is 
granted, subject to the law and regulations pertaining to the 
award of monetary benefits.

Entitlement to financial assistance in acquiring special home 
adaptations is denied.


REMAND

Additional issue

As noted previously in the Introduction above, the veteran 
submitted a notice of disagreement with the May 2000 rating 
action holding that he had not submitted a well grounded 
claim of entitlement to service connection for loss of use of 
the left lower extremity and bladder and bowel dysfunction as 
secondary to a conversion disorder.  However, the veteran has 
not been sent a Statement of the Case (SOC) on this issue.  
In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a SOC 
in such a circumstance renders a claim procedurally defective 
and necessitates a Remand.  Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required-- indeed, it had no authority--to 
proceed to a decision") (citation omitted).

Certificate of eligibility for financial assistance in 
acquiring specially adapted housing

In light of the remanded issue above, the Board further finds 
that appellate review of this issue would be premature.  
Therefore, the Board defers the issue pending the outcome of 
this remand.  

The case is accordingly REMANDED to the regional office for 
the following action:

1.  The RO should furnish the veteran a 
Statement of the Case addressing the 
issue of entitlement to service 
connection for loss of use of the left 
foot and bowel and bladder dysfunction, 
as secondary to a conversion disorder.  
The veteran should be afforded an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of his 
claim(s) following the issuance of the 
Statement of the Case unless he perfects 
his appeal.  If he submits a substantive 
appeal regarding any or all of those 
issues, such issue(s) should be included 
in the veteran's appeal.  

2.  Any action required to comply with the 
notice and development requirements of the 
VCAA and implementing regulations should 
also be undertaken.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition regarding any remaining matter 
on appeal pending completion of the requested action.



______________________________	 
_______________________________
          ROBERT E. SULLIVAN			     JOHN ORMOND
Member, Board of Veterans' Appeals	 Member, Board of 
Veterans' Appeals



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



